Title: To Alexander Hamilton from Daniel Bradley, 19 June 1799
From: Bradley, Daniel
To: Hamilton, Alexander


          
            Sir,
            Winchester 19th. June 1799—
          
          Since I wrote you last I have concluded To remove Captain Grayson, & Mr. Blackburn from Alexandria to New London which is in Colo. Bentley’s District, and within forty miles of Staunton Mr. McGuire is out on a recruiting Tour, after he returns, Should Captain Diven not be successfull at Winchester I shall remove him to some other Quarter as near Staunton as Circumstances will permit. I suppose it will be best for to have the Clothing for the 4th. Regiment forwarded to Staunton—as the recruiting business is expensive to the Officers in behalf of those of the 4th. Regiment under my directions I am requested to inform you that three or four Months pay is very much wanted which is Generally due them—Sir I am with Esteem your Obedient Humble Servant—
          
            Daniel Bradley Majr
            4th. U.S. Regt.
          
          Majr. Genl. Alexr. Hamilton New York
          
            Some business has detained me here longer than I expected I shall go to Staunton the last of the Week.
          
        